Title: John Adams to Abigail Adams, 9 January 1777
From: Adams, John
To: Adams, Abigail


     
      My dear
      Dedham January 9. 1777
     
     The irresistable Hospitality of Dr. Sprague and his Lady has prevailed upon me, and my worthy Fellow Traveller, to put up at his happy Seat.—We had an agreable Ride to this Place, and tomorrow Morning We sett off, for Providence, or some other Rout.
     Present my affection, in the tenderest Manner to my little deserving Daughter and my amiable sons.
     It was cruel Parting this Morning. My Heart was most deeply affected, altho, I had the Presence of Mind, to appear composed.
     May God almightys Providence protect you, my dear, and all our little ones. My good Genius, my Guardian Angell whispers me, that We shall see happier Days, and that I shall live to enjoy the Felicities of domestic Life, with her whom my Heart esteems above all earthly Blessings.
    